EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Marlo Schepper Grolnic.
The application has been amended as follows: 

1.    	(Currently Amended) A surgical fastener comprising:
a generally circular body having a convex first surface, a concave second surface opposite the first surface, and a pair of first through holes extending through the body from the first surface to the second surface, the pair of first through holes being symmetrically offset from a center of the first surface; and
a generally cylindrical post defining an outer curved surface, the post comprising:
a first end, a second end, and a longitudinal axis extending between the first and second ends, the longitudinal axis being perpendicular to the second surface of the body, the first end of the post being coupled to a center of the second surface; and
a second through hole formed in the post transverse to the longitudinal axis;
wherein each of the pair of first through holes extends at least partially through opposing sides of the curved surface of the post parallel to the longitudinal axis, thus forming semi-circular passages for accommodating a suture therethrough.

8.	(Canceled)

The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest: a surgical fastener comprising at least a generally circular body having a convex first surface and a concave opposite surface, a generally cylindrical post defining an outer curved surface, first through holes through the body and partially through the post, and a second through hole formed transversely in post, as claimed, and relationships thereof; and a suture construct comprising at least a generally circular body having a convex first surface and a concave opposite surface, a generally cylindrical post defining an outer curved surface, first through holes, a second through hole formed transversely in post, and a continuous suture loop with free ends routed through a first through hole or a second through hole, as claimed, and relationships thereof. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775